Citation Nr: 1822505	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee, internal derangement, postoperative, based on substitution. 

2.  Entitlement to a separate evaluation for right knee meniscectomy residuals.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976. The Veteran died in September 2014. Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction resides with the RO in Montgomery, Alabama.

The Board notes that the RO denied service connection for left knee arthritis in May 2008 and the Veteran submitted a timely notice of disagreement. During the course of the appeal service connection was granted for left knee arthritis effective October 31, 2006, in a February 2018 rating decision, based on substitution.  As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013. A transcript of the hearing is associated with the claims files.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant contends an increased rating is warranted for the Veteran's right knee, based on substitution. The Veteran died in September 2014. At the time of his death the Veteran had an increased rating claim for his right knee pending. The appellant claims as the Veteran's surviving spouse. The Board finds a remand is warranted for additional development.

Previously, the claim was before the Board in April 2014, and was remanded for additional development. VA treatment records from November 2005 to August 2014 have been associated with the claims file. Additionally, the RO was directed to obtain all private treatment records including from Dr. P. and a February 2013 report from Dr. W.L. The appellant should be provided notice and given the opportunity to identify potential outstanding private treatment records, or to submit this evidence. Appropriate attempts should be made to locate and obtain all outstanding relevant treatment records.  As such the Board finds a remand is warranted for additional development. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by appellant, associated with the Veteran's right knee. The RO should provide notice to the appellant and the opportunity to identify and authorize for release all outstanding treatment records relating to the Veteran's right knee including records from Dr. P. and a February 2013 consultation report from Dr. W.L. All actions to obtain these records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and appellant should be notified and given an opportunity to provide them.

2.  In light of the Courts decision in Lyles, the AOJ must consider whether a separate evaluation is warranted for the residuals of meniscectomy.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she and her representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

